News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, Senior Vice President and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY MAINTAINS QUARTERLY CASH DISTRIBUTION HOUSTON – July 14, 2010 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today a cash distribution for the second quarter of 2010 of $0.575 per unit, or $2.30 per unit on an annualized basis, for all of its outstanding common units.This distribution is equal to Copano’s distribution for the first quarter of 2010 and will be payable on August 12, 2010, to holders of record of common units at the close of business on August 2, 2010. “Copano will maintain its $0.575 quarterly distribution to unitholders," said Bruce Northcutt, President and Chief Executive Officer of Copano Energy. “We estimate that our second quarter distribution coverage will be higher than first quarter coverage due to the successful start up ofthefractionation facility atourHouston Centralplant as well as continued volume growth behind our Saint Jo plant in north Texas.We also are optimistic about our growth opportunities in theEagle Ford Shale in south Texasandthe Barnett Shale Combo play in north Texas and the resulting positive financial impact for Copano.” This release serves as qualified notice to nominees under Treasury Regulation Sections 1.1446-4(b)(4) and (d).Please note that 100% of Copano’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business.Accordingly, all of Copano’s distributions to foreign investors are subject to federal income tax withholding at the highest effective tax rate for individuals or corporations, as applicable.Nominees, and not Copano, are treated as the withholding agents responsible for withholding on the distributions received by them on behalf of foreign investors. Houston-based Copano Energy, L.L.C. (NASDAQ: CPNO) is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. Its assets include approximately 6,400 miles of active natural gas gathering and transmission pipelines, 250 miles of NGL pipelines and eight natural gas processing plants, with over one Bcf per day of combined processing capacity. For more information, please visit www.copanoenergy.com. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission. All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the company expects, believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made by the company based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.
